       Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 1 of 31




                   IN THE UNITED STATES DISTRICT FOR
                      THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION


 JEROME SCHMIDT                                    NO. 1:18-CV-88-DAE


                Plaintiff


 vs.
 UNITED STATES OF AMERICA,


                Defendant




         PLAINTIFF’S PROPOSED FINDINGS OF FACT &
                            CONCLUSIONS OF LAW

       This case arises out of a motor vehicle wreck between an employee of the

United States Department of the Navy and Plaintiff Jerome Schmidt on

October 13, 2015. Under Rule 52(a)(1), this Court issues its findings of fact

and conclusions of law in this action tried on the facts between November 18–

22, 2019. The Court granted summary judgment on liability, so this case is

tried on the issue of damages only. See Order Grant. Pl.’s Mot. Partial

Summary. J., ECF No. 65 (June 5, 2019).

       The Court has reviewed the record and the evidence presented at trial

and the arguments of the parties. The Court has made determinations as to

the relevancy and materiality of the evidence, assessed the credibility of the

witnesses, and ascertained for its purposes the probative value of the

evidence. After such consideration, the Court finds the following facts to have

been proved by a preponderance of the evidence, and after applying the
applicable law to such facts, makes the following conclusions of law.

                                    Page 1 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 2 of 31




                                  PARTIES

    Plaintiff, Dr. Jerome Schmidt, is a veteran of the United States Army

and was honorably discharged at the rank of 1st Lieutenant, Armor (A Co.

1/69 Armor, 4th Infantry Division). In the military, Dr. Schmidt served as a

tank platoon leader during the Vietnam War, eventually being promoted to

Scout Platoon Leader. For his conduct in the War theater, the Government

awarded him a Bronze Star with “V” for valor.

    After his honorable discharge, Dr. Schmidt trained as psychologist, with

a specific focus in helping veterans. First, in 1972, he received his bachelor’s

degree in psychology from Trinity University. Then he earned his doctoral

degree from Louisiana State University, also in psychology, in 1976. And

since then, he practiced as a clinical psychologist. At the time of the wreck,

Dr. Schmidt worked part time in private practice.

    The Defendant in this case is the United States of America.



                       JURISDICTION & VENUE

    The substantive law of the State of Texas applies to this lawsuit as the

acts or omissions complained of in this lawsuit occurred in Austin, Texas. 28

U.S.C. § 1346(b)(1).

    The United States District Court for the Western District of Texas has

jurisdiction over this case under 28 U.S.C. §§ 1346(b), 2401, and 2671–80.

    Venue is proper in this district pursuant to 28 U.S.C. § 1402(b) because

the United States is a defendant and Plaintiff resides in this district.

Additionally, venue is proper because a substantial part of the events or


                                   Page 2 of 31
     Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 3 of 31




omissions giving rise to the claim occurred in this District. See Gov’t Answer,

ECF No. 8, at 2 ¶ 6.

    The United States received notice of the claim underlying this lawsuit

when Plaintiff presented these claims administratively to the Department of

Navy on August 14, 2017. Plaintiff amended his claim under 28 C.F.R. §

14.2(c) and 32 C.F.R. § 536.29(c) on October 2, 2017. Plaintiff’s administrative

claim set forth an ad damnum of $8,000,000. The Government finally denied

Plaintiff’s claim on December 13, 2017. Plaintiff filed this lawsuit within six

(6) months of the final denial. Accordingly, Plaintiffs have complied with all

jurisdictional prerequisites and conditions precedent to the commencement

and prosecution of this suit. See Gov’t Answer, ECF No. 8, at 2 ¶ 10.

    Plaintiff properly served the United States, and it has properly appeared

in this suit.



                                  AGENCY

    The remedy against the United States under the Federal Tort Claims Act

is exclusive with regard to claims based upon torts of federal employees

within the scope of their employment. 28 U.S.C. § 2679.

    The United States Department of the Navy is an agency of the United

States of America. The Defendant, United States of America, through its

agency, the United States Department of the Navy, at all times material to

this action, employed Edward R. Saylor, the driver of the other vehicle

involved in the wreck. Mr. Saylor was, in October 2015, an active duty

member of the United States Marine Corps. At all times material to this

action, USMC Saylor was an agent, servant, or employee of the United States


                                   Page 3 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 4 of 31




of America acting within the course and scope of his employment. See Gov’t

Answer, ECF No. 8, at 2 ¶ 9.



                                  FACTS

    On October 13, 2015, USMC Edward Saylor drove a Navy cargo van

southbound on South Lamar Blvd., in Austin, Texas at approximately

2:30pm. At around 2:32 pm, Saylor approached the intersection of Lamar &

Manchaca. There, he attempted an unprotected left turn on to Manchaca and

collided head-on into a maroon Toyota 4-runner, which was driven by Dr.

Jerome Schmidt.

    Dr. Schmidt wore his seat belt, but the 40-mile-per-hour collision caused

his airbags to explode. Dr. Schmidt’s head hit the airbag, and then bounced

back, in what’s known as a coup-contrecoup motion.

    The wreck totaled Dr. Schmidt’s Toyota 4-runner, causing primary

damage to the front of the vehicle. Witnesses, Dr. Schmidt, and Edward

Saylor called the Austin Police Department. After interviewing the witnesses

and the parties, the Austin Police Department cited Saylor for failure to

yield. Because the wreck totaled Dr. Schmidt’s vehicle, a friend drove Dr.
Schmidt to pick up a rental vehicle.

    At around 4:50pm—about two hours after the collision—Dr. Schmidt

checked himself into the Seton Emergency Room. Dr. Schmidt’s chief

complaint was neck pain and pain throughout the left side of his body. That

he complained of neck pain indicates that his head and neck moved in a

fashion consistent with the coup-contrecoup motion and experienced the




                                  Page 4 of 31
      Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 5 of 31




forces associated with such a motion. Dr. Schmidt also complained of

numbness in one of his fingers, indicative of nerve-related problems.

      At 5:27pm, Seton ER doctors took a non-contrast head CT, which a

radiologist interpreted as “Normal non-contrast CT head for age.” At 8:08pm,

providers noted that Dr. Schmidt needed an MRI. Because Seton could not

timely provide him an MRI, Seton sent Dr. Schmidt to Breckenridge

Emergency Room. But after waiting at Breckenridge ER until nearly

midnight, Dr. Schmidt asked to be discharged and to follow up with his

primary care doctor.

      Following the wreck, Dr. Schmidt experienced two primary types of

harm. First, the wreck resulted in traumatic brain damage. Second, the

wreck caused Dr. Schmidt’s dormant back problems to resurface and

deteriorate drastically. The Court will take each in turn.


 1.     Traumatic Brain Damage

      On October 14, the day after the wreck, Dr. Schmidt presented to Dr.

Kenneth Bunch. Dr. Schmidt stated that he was there for an “urgent visit

[secondary] to an MVA.” He complained of neck, mid, low back pain,

headaches, and mental fogginess and anxiety, and difficulty sleeping. Dr.
Bunch prescribed medications and set a follow-up visit for two weeks.

      The next day, on October 15, 2015, Dr. Schmidt presented to Dr. Andrea

Raymond, a neurologist. He complained of “weepiness,” persistent sleep

disturbance, and memory and cognitive issues. He also started experiencing

blurred vision, even with the use of his prescription glasses. He also reported

dizziness and headaches, feelings of stress, and difficulty concentrating. After

an examination, Dr. Raymond diagnosed Dr. Schmidt with post-concussive


                                   Page 5 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 6 of 31




syndrome and ordered an MRI of his brain without contrast. She noted that if

his symptoms persist, he will need a formal neurocognitive evaluation.

    In the day’s following the wreck, Dr. Schmidt noticed that he was not

able to complete his work with the speed or thoroughness he had prior to the

wreck. Eventually, Dr. Schmidt had to give up the practice of psychology

entirely as a result of his cognitive disability.

    On October 22, 2015, radiologists at Austin Radiological Association took

an MRI of Dr. Schmidt’s brain. They had an MRI from 2013 to compare. They

interpreted the 2015 MRI as normal.

    On October 30, 2015, Dr. Schmidt again presented to Dr. Raymond. She

noted Dr. Schmidt started noticing memory loss, cognitive slowing, and

anxiety in the three weeks following the wreck. She gave Dr. Schmidt a basic

neuropsychological test known as the Montreal Cognitive Assessment. It

showed delayed recall and verbal difficulties. Concerned for persistent

neurocognitive difficulties, Dr. Raymond referred Dr. Schmidt to the Austin

Center for Therapy & Assessment for formal and comprehensive

neuropsychological testing.

    On November 16th and 25th, 2015, Dr. Wayne Dees subjected Dr.
Schmidt to a series of neuropsychological tests. These tests showed Dr.

Schmidt’s intellectual functioning ranged in the superior range, with an IQ

surpassing the 91st percentile. He also demonstrated highly developed

abilities in the areas of math, spelling, and reading skills. However, the

results showed a discrepancy between his intellectual and academic

functioning when compared to memory and cognitive testing.




                                    Page 6 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 7 of 31




       •   The tests also showed problems with processing speed and
           attention.

       •   And Dr. Schmidt’s verbal memory and short-term memory
           was found to be low average, with borderline performance in
           his overall long-term memory.

       •   He demonstrated low average short-term narrative memory
           in his recall of orally presented stories, with severely
           impaired long-term memory of those stories.

       •   Dr. Schmidt faced trouble with executive functioning and
           problem-solving skills in relation to his intellectual and
           academic functioning.

       •   Depression screening noted mild signs of depression, with
           moderate difficulties with concentration and concerns for
           anxiety.

    In sum, Dr. Dees concluded that the results of the neuropsychological

evaluation are consistent with symptoms of a Major Neurocognitive Disorder,

secondary to traumatic brain damage: “His cognitive deficits interfere with

daily functioning, including work activities and concentration, and are

consistent with front-temporal line impairment.”

    Over the course of the next year, Austin Center for Therapy &

Assessment prescribed for Dr. Schmidt over forty-seven (47) visits to

cognitive therapy. Dr. Schmidt continued to present to his providers with

issues related to his traumatic brain damage, including memory issues,

anxiety, personality change, and difficulty concentrating.

    And multiple, objective tests corroborated Dr. Schmidt’s post-concussive

traumatic brain damage diagnosis. For example, on March 7, 2016, Dr.

Raymond administered an EEG. The EEG showed a focal structural

abnormality and cortical irritability. After reviewing the EEG, Dr. Raymond



                                  Page 7 of 31
      Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 8 of 31




ordered a second neuropsychological test. First, a basic Montreal Cognitive

Assessment showed delayed recall. And again, on October 3, 2016 she

ordered a second EEG. This one confirmed the same focal structural

abnormality seen on the last EEG.

      On October 4, 2016, Austin Center for Therapy & Assessment again

tested Dr. Schmidt through a series of comprehensive neurocognitive testing.

Dr. Raymond referred Dr. Schmidt for re-evaluation due to “ongoing concerns

with memory, mental confusion, and concentration post motor vehicle

accident, where he suffered a closed head injury.” The testing revealed an

improvement from the immediate-post wreck testing, but also showed that

Dr. Schmidt continued to exhibit neurocognitive problems secondary to the

closed head injury. The results were still a significant decline from Dr.

Schmidt’s premorbid level of functioning, given his educational and work

history. The results confirmed Dr. Schmidt’s difficulties with forgetfulness,

poor attention, and disruptions of other cognitive functions.


 2.     Orthopedic Injuries

      After the wreck, Dr. Bunch offered conservative therapy to address Dr.

Schmidt’s new back pain after it failed to resolve with the help of
medications. Initially, Dr. Bunch referred his patient to physical therapy to

address the back pain. In the month following the wreck, Dr. Schmidt

attended seven physical therapy appointments.

      On November 19, 2015, Dr. Bunch supplemented the physical therapy by

providing a fluoroscopic-guided transforaminal epidural steroid injection at

the L3 and L4 levels of Dr. Schmidt’s spine. In the following month, Dr.

Schmidt went to physical therapy at least once a week. Then, on December 9,


                                   Page 8 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 9 of 31




2015, Dr. Schmidt followed up with Dr. Bunch. His doctor noted that his

thigh pain had resolved, but he continued to have pain in his lower back.

After a physical examination, Dr. Bunch recommended an MRI of the lumbar

spine to help pinpoint the problem.

    On December 12, 2015, Dr. Mark Auler performed and interpreted an

MRI on Dr. Schmidt’s lumbar spine. Dr. Auler discovered a new disc

protrusion at the L4 & L5 level that impinges on the L5 nerve root in Dr.

Schmidt’s spine. It compressed the nerve root. Otherwise, he noticed no

changes to Dr. Schmidt’s spine after comparing this MRI to an MRI from

2011. After reviewing the MRI findings, Dr. Bunch called Dr. Schmidt and

told him the results. Wanting to continue the conservative approach, Dr.

Bunch recommended trying another transforaminal epidural steroid

injection. So, after two more weeks of physical therapy, Dr. Bunch performed

another fluoroscopic guided L4/L5 transforaminal epidural injection.

    Between January and March 2016, Dr. Bunch saw Dr. Schmidt at least

four times for continued back pain. In two of those four visits, Dr. Bunch

again performed fluoroscopic-guided transforaminal epidural steroid

injections. In April 15, 2016, on a follow up visit, Dr. Schmidt explained to

Dr. Bunch that his left leg gave out. Throughout the summer of 2016, Dr.
Schmidt continued to attend physical therapy.

    On June 29, 2016, Dr. Raymond performed EMG testing to determine

whether Dr. Schmidt’s nerve conduction showed abnormalities. EMG testing

would show if anything slowed down the electrical conduction of Dr.

Schmidt’s nerves. The test revealed electrophysiologic evidence of damage to

Dr. Schmidt’s left femoral nerve, which conducts signals to his left leg from

the spinal cord, through the pelvis.

                                   Page 9 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 10 of 31




    Dr. Bunch saw him next on July 6, 2016. He noted that the steroid

injections provided some relief, but Dr. Schmidt’s pain tended to return. Dr.

Bunch also noted that his patient experienced another fall (making three in

total since the wreck). Given his falls, and the damage to the femoral nerve

as seen in the EMG, Dr. Bunch suggested that his patient consider surgical

options and referred him to a neurosurgeon, Dr. K. Michael Webb.

    After reviewing the imaging and history, Dr. Webb believed that the disc

herniation at L4-5, as seen on the December MRI was compressing the L4

nerve root, which was “consistent with the majority of the symptoms”

following the wreck in October 2015. As a result of the nerve root

compression and because conservative treatments failed Dr. Schmidt, Dr.

Webb recommended surgery. The need for surgery was a direct and

proximate result of the wreck on October 13, 2015.

    So, on August 5, 2016, Dr. Webb performed a total laminectomy with

decompression of the lateral recess and bilateral foraminotomies. This spine

surgery attempts to decompress the spinal cord by removing the bulging disc

and providing support to Dr. Schmidt’s spine. The spine surgery hospitalized

Dr. Schmidt from August 5 to the 8th, at Lakeway Regional Medical Center.

    Throughout 2016 to present, Dr. Schmidt attends regular visits to his

medical team to address the constellation of symptoms caused by the motor

vehicle wreck in 2015. This includes physical therapy, cognitive therapy, and

orthopedics. At home, Dr. Schmidt tries to supplement his medical care with

exercises and logic puzzles, as suggested by his providers.




                                  Page 10 of 31
         Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 11 of 31




                              EXPERT TESTIMONY

         Plaintiffs called the following experts: Dr. Erin Bigler, Dr. Jeffrey

Lewine, Dr. Robert Thoma, Dr. Travis Snyder, Dr. Christine Vidouria, Dr.

John Swiger, and Dr. Michael Freeman. 1 The Court finds these witnesses

well qualified through skill, education, experience, knowledge, and training

in their respective areas of expertise and finds that these witnesses provided

credible and reliable testimony.


    1.     Dr. Travis Snyder

         Dr. Travis Snyder is a board-certified radiologist with a certificate of

added qualification (CAQ) in neuroradiology. Dr. Snyder graduated with a

medical degree from Touro University Medical School in Las Vegas, Nevada.

He has internships and residencies at Michigan State University, and the

University of Miami. The states of Michigan, Florida, Nevada, Arizona, and

California license Dr. Snyder to practice medicine. Dr. Snyder has an

extensive neuroradiological clinical practice. Dr. Snyder has a research and


1    Dr. Michael Freeman is an epidemiologist and offered in rebuttal to the
     Government’s testimony. He has a Doctor of Medicine (Med.Dr.) from Umeå
     University, Umeå, Sweden, a Ph.D. in Public Health & Epidemiology, a masters
     in Epidemiology & Biostatistics, and a Doctor of Chiropractic Medicine. He is a
     Fulbright Fellow, and holds a 3-year appointment (2017-20) with the United
     States Department of State as a Fulbright Specialist in the field of forensic
     medicine. He completed a 2-year post-doctoral fellowship in forensic pathology at
     Umeå University in Sweden, and a fellowship in pathology at the American
     Academy of Forensic Sciences. He is also a crash reconstructionist since 1996
     and holds accreditation from the Accreditation Commission on Traffic Accident
     Reconstruction since 2005. Over the past 20 years, he has participated in the
     reconstruction of more than 2,000 crashes, including more than 300 fatalities.
     Since 1999, he has served as a vehicular homicide investigator for law
     enforcement (consultant to the state medical examiner and special deputy
     sheriff) and is currently an affiliate medical examiner with the Allegheny County
     Medical Examiner’s office.

                                       Page 11 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 12 of 31




clinical focus on traumatic brain damage. Notably, Dr. Snyder does not

personally profit from any of the legal consulting he does for this or any other

case. He testified that all money he receives as a result of his legal consulting

is used to fund research into traumatic brain damage.

    Primarily, Dr. Snyder reviewed three sets of imaging. He reviewed an

MRI of Dr. Schmidt taken pre-morbidly, in 2013. He reviewed the 2015 MRI

taken almost immediately after the wreck. And he reviewed an MRI taken in

2018 as a part of this legal case. He also reviewed the medical records,

neuropsychological testing results, and other objective tests, such as EEG,

MEG, and plain radiology. Based on this review, Dr. Snyder concluded to a

reasonable degree of medical certainty that the motor vehicle wreck on

October 15, 2016 caused the cognitive deficits faced by Dr. Schmidt today.

    First, he showed the Court that the findings on the images between 2013

and 2015 are almost identical. Stated another way, Dr. Schmidt’s brain

showed no changes between 2013 and 2015, including organic brain damage,

Alzheimer’s, or other dementias. However, between 2015 and 2018, Dr.




                                   Page 12 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 13 of 31




Snyder identified, and the Court could actually see on the films, visible brain

damage:




    Figure 1: Snyder Film Comparison


When Dr. Snyder compared Dr. Schmidt’s brain atrophy to the rates reported

in the literature, the atrophy exceeded the rates associated with natural

dementia, Alzheimer’s, or other disease processes. Dr. Snyder also identified

hippocampal damage in the 2018 film. Dr. Snyder took the court through a

study of trauma patients that provided an assessment on average 30 years

after a traumatic brain injury found that a reduction in hippocampal volume

and lateral ventricular enlargement were significantly associated with

impaired memory functions, memory complaints and executive functions.

Based on literature and the film review, Dr. Snyder ruled out alternative

causes and concluded that the motor vehicle wreck caused the brain damage

seen on the films.

    Second, Dr. Snyder reviewed the medical records and noted that Dr.

Schmidt had some complaints of memory problems prior to the 2015 wreck.

Dr. Snyder testified that such complaints were not significant enough to show
damage on the brain scans in 2013 or 2015. And importantly, like Plaintiff’s

                                       Page 13 of 31
      Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 14 of 31




other experts, Dr. Snyder explained that traumatic brain damage is a disease

process, not a single incident. Moreover, individuals have their own

thresholds for brain reserve and the impact of traumatic brain damage will

be specific to that individual. Dr. Schmidt’s pre-existing memory problems

alone cannot explain the imaging findings or his clinical course. Instead, it is

more likely that his pre-existing memory issues lowered Dr. Schmidt’s brain’s

threshold to sustain a traumatic incident.


 2.     Dr. Robert Thoma

      Dr. Robert Thoma is a neuropsychologist and professor of

neuropsychology at the University of New Mexico School of Medicine’s

Department of Psychiatry. He received a masters and a doctorate in Clinical

Psychology from the University of New Mexico. He has over twenty years of

experience in clinical psychology. Dr. Thoma also has significant experience

in advanced neuro-imaging techniques. For example, he was a postdoctoral

fellow in neuropsychology and neuroimaging at the Center for Advanced

Medical Technologies, in the Department of Radiology at the University of

Utah. And he’s published and presented hundreds of times in the area of

clinical neuropsychology.

      Working in concert with Plaintiff’s other neuropsychologist expert, Erin

Bigler, Dr. Thoma administered a series of neuropsychological tests on Dr.

Schmidt over the course of two days in 2018. Based on the records and their

examination, and to a reasonable degree of certainty, Dr. Thoma testified

that the test findings are consistent with a hit to the face by an airbag and

suffering a coup-contracoup brain injury pattern. Dr. Thoma’s test results




                                   Page 14 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 15 of 31




showed that Dr. Schmidt functioned one to two standard deviations below the

population average.

    Further, Dr. Thoma concluded to a reasonable degree of medical

certainty that Dr. Schmidt suffered cognitive deficits significantly below

expectation in reaction time, motor speed, sustained attention, learning and

memory, and confrontation naming. His findings were most consistent with a

diagnosis of Neurocognitive Disorder, mild to moderate in severity, with

behavioral disturbance. He attributed Dr. Schmidt’s memory deficits to

temporal lobe injury. Findings of generalized motor slowing, deficits in

reaction time and in sustained attention are linked to injury to subcortical

white matter communicating fibers. Dr. Thoma observed in Dr. Schmidt an

intention tremor and problems with gait and balance, which suggested to him

that the wreck caused injury to the pontine-cerebellar motor control system.

    Additionally, Dr. Thoma could rule out natural disease processes as a

cause of the cognitive problems Dr. Schmidt faces and can rule in traumatic

brain damage as the cause. To explain, Dr. Thoma reviewed the

neuropsychological testing conducted by Dr. Schmidt’s treating doctors in

2015 and 2016 for comparison. He noted that Dr. Schmidt’s test results

between 2015, 2016, and 2018 remained stable:




     Figure 2: Thoma Test Comparison



                                       Page 15 of 31
      Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 16 of 31




      If an organic disease—such as dementia or Alzheimer’s disease—causes

the cognitive problems Dr. Schmidt faces today, one would expect a natural

continued decline in functioning as time passes. Instead, Dr. Thoma found

stability of deficits in most areas, and improvement in some areas, which is

consistent with traumatic damage to Dr. Schmidt’s brain as a result of the

2015 motor vehicle wreck.


 3.     Dr. Jeffery Lewine

      Dr. Jeffery Lewine is Professor of Translational Neuroscience at the

Mind Research Network and an Adjunct Professor of Psychology and

Neurology at the University of New Mexico. The Mind Research Network is a

non-profit research institute located on the University of New Mexico

campus. Including Dr. Lewine, it has 16 principal investigators and over 100

staff. The investigators include neuroscientists, psychologists, engineers,

physicists, neurologists, and psychiatrists. Their facilities allow the

investigators access to multiple imaging modalities, including MRI, fMRI,

EEG, and Magnetoencephalography (MEG). The Mind Research Network

publishes over 200 peer-reviewed scientific articles yearly and has a research

portfolio of about $15 million per year in funding from federal agencies,

including NIH, NSF, DARPA, DoD, and DoE.

      Dr. Lewine has a bachelors, masters, and Ph.D. from the University of

Rochester, with the latter two degrees from the School of Medicine. Following

his doctorate, Dr. Lewine worked as the Director’s Fellow at the Los Alamos

National Laboratory in Biophysics and Neuroscience. And Dr. Lewine has

nearly three decades of experience, training, and education in neuroscience

and neuroscience testing modalities. He publishes and presents on these



                                   Page 16 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 17 of 31




subjects—as described in his extensive CV. He’s produced over 60 peer-

reviewed publications, one dozen book chapters, and is the co-author on a

textbook on Functional Brain Imaging.

    Over the course of a week in June 2018, Dr. Lewine and his team

subjected Dr. Schmidt to a series of objective tests: EEG, qEEG, MEG,

qMEG, MRI volumetric testing, audiology testing, and behavioral testing. He

testified that he used multiple modalities because his method involves

identifying a convergent validity in the mechanism of injury. Stated another

way, no one test is both highly specific (i.e., correctly identifying individuals

without a particular condition as not having that condition) and highly

sensitive (i.e., correctly identifying a particular condition in someone who

truly has that condition). But when a neuroscientist combines multiple

modalities, they converge on a valid mechanism of injury. Based on his

testing, Dr. Lewine reached four primary conclusions to a reasonable degree

of neuroscientific certainty.

    First, Dr. Lewine concluded the testing showed overwhelming evidence of

brain damage based on structural and functional assessments:

        •   The neuropsychological testing showed significant, but
            stable, deficits in his performance in multiple domains
            (especially delayed memory);

        •   The behavioral testing showed impaired paired-associates
            learning, mildly impaired impulse control, impaired inter-
            hemispheric integration;

        •   The EEG testing—consistent with the treating doctor’s EEG
            testing—showed abnormal bitemporal slowing, impaired
            functional connectivity as indexed by abnormally low
            coherence, especially in inter-hemispheric derivations;



                                   Page 17 of 31
   Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 18 of 31




       •   The MEG showed abnormal dipolar slow wave activity and
           sharp waves arising from the left temporal lobe; and

       •   Dr. Snyder’s MRI findings showed evidence of substantial
           atrophy between 2015 and 2018 examinations at a rate
           beyond expectations for normal ageing.

    Second, Dr. Lewine concluded the observations across assessments show

convergent validity. Clinical and behavioral observations in combination with

Neuropsychological testing point to neurobiological compromise of multiple

brain networks and the interactions between them, especially with respect to

those which support delayed memory processing. In support, Dr. Lewine

offered both animal and human literature definitively linking delayed

memory processing to hippocampal and associated temporal lobe networks.

    Third, Dr. Lewine concluded that the overall profile is most consistent, to

a reasonable degree of neuroscientific certainty, with a traumatic brain

damage caused by the wreck in October 2015. He reasoned that the data

simply does not support any other cause. For example, normal aging cannot

account for the EEG, which shows abnormal slow waves and sharp transients

are not seen in normal ageing. And during the 2015-2018 period, the amount

of total brain atrophy is more than 2x expectations for normal ageing. This is

also the case for the observed hippocampal atrophy. What’s more, ventricular
volume increases by more than 5x the expected rate for ageing. And the

atrophy process accelerates markedly after the 2015 scan. In other words, the

objective testing and data prove that the injury to Dr. Schmidt’s brain cannot

be explained by the ageing process.

    As another example, the data also does not support any other organic

cause of Dr. Schmidt’s brain damage. Dr. Lewine explained the types of test

results one would expect to see associated with organic or other brain

                                 Page 18 of 31
      Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 19 of 31




damage. But Dr. Schmidt’s testing lacks almost all markers of non-traumatic

brain damage, such as dementia.

      Fourth and finally, to a reasonable degree of neuroscientific certainty,

Dr. Lewine opined that Dr. Schmidt’s clinical and neurobiological status was

compromised by traumatic brain damage sustained in the wreck in October

2015. Dr. Lewine demonstrated the mechanism of injury most likely to be a

secondary cascade of neuroinflammation and excitotoxic events that resulted

in transient but significant loss of cells throughout the brain, especially in the

hippocampus.


 4.     Dr. Erin Bigler

      Dr. Erin Bigler is a board-certified neuropsychologist with training,

experience, education, skill, and knowledge in the areas of neuropsychological

diagnosis and neuroimaging. Dr. Bigler co-edited the seminal textbook in the

field, Neuropsychological Assessment, now in its 5th Edition. He wrote or

edited many other texts in the field, including Concussion & Traumatic

Encephalopathy, Working with Traumatic Brain Injury in Schools, The Brain

at Risk: Associations between Disease and Cognition, Diagnostic Clinical

Neuropsychology, Neuroimaging I: Basic Science, Neuroimaging II: Clinical
Applications, and Introduction to Clinical Neuropsychology. He also authored

multiple book chapters on neuroimaging, neuroanatomy, neuropsychology,

traumatic brain damage, organic brain damage, and others. Dr. Bigler’s 112-

page CV lists his full publications and qualifications, which are too

voluminous to list in this opinion.

      Based on the review of the records, the examination of Dr. Schmidt, and

Dr. Bigler’s special expertise in neuropsychology and neuroimaging across


                                   Page 19 of 31
      Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 20 of 31




multiple domains, Dr. Bigler concludes to a reasonable degree of certainty

that Dr. Schmidt’s current cognitive deficits are the direct and proximate

result of the wreck in 2015. Dr. Bigler testified that Dr. Schmidt’s specific

type of brain damage compromises his ability to function and are in all

likelihood permanent in nature. Dr. Bigler’s research in cognitive reserve

allows Dr. Bigler to conclude that Dr. Schmidt’s education and work history

demonstrate a high cognitive reserve. That in combination with Dr. Schmidt’s

unique medical profile prior to the wreck set the stage for the subsequent

traumatic damage to Dr. Schmidt’s brain.

      Dr. Bigler explained that modern science views traumatic brain damage

as a disease process, not a one-time occurrence. The primary event—in this

case a motor vehicle wreck—initiates a reactionary secondary cascade that

permanently changes the patient’s brain. But the secondary injury depends

on the individual patient, including his or her history, co-morbidities, and

specific brain chemistry. In Dr. Schmidt’s case, the secondary injury cascade

caused significant loss of neurons in the immediate months following the

motor vehicle wreck.


 5.     Dr. Christine Vidouria

      Dr. Christine Vidouria is a board-certified Physical Medicine &

Rehabilitation doctor, and Pain Medicine specialist who has practiced

medicine in Texas since 2001. She serves as the Medical Director for the

HealthSouth Rehabilitation Institute of San Antonio and the Pain

Management Program & Methodist Specialty Transplant Hospital in the

acute rehab unit. And she earned her medical degree from The University of

North Texas HSC—Fort Worth—Texas college of Osteopathic Medicine and a



                                   Page 20 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 21 of 31




Bachelor of Science in Microbiology from the University of Texas—El Paso in

El Paso, TX. Afterwards, Dr. Vidouria performed her residency at the

University of Texas Health Science Center—San Antonio in Physical

Medicine & Rehabilitations as well as a fellowship in Interventional Pain

Management.

    The International Commission on Health Certification certified Dr.

Vidouria as a Certified Life Care Planner. Life care planning is a process of

applying objective methodological analysis to formulate diagnostic

conclusions and opinions regarding physical and/or mental impairment and

disability for the purpose of determining care requirements for individuals

with permanent or chronic medical conditions. Life care plans are used in

litigation as well as outside litigation. Outside litigation, for example,

insurance companies use life care plans to project costs. Patients and families

also use them to plan out future care needs. And case managers use them to

schedule and organize medical care for their clients.

   5.1.   Method & Opinions

    Dr. Vidouria also has extensive experience in the cost of medical care and

associated medical needs. She also has access, through her professional work,

to reliable databases that aggregate medical costs. She uses these resources

and experience to price out the cost of medical care for Dr. Schmidt that

needs and that arises directly and proximately from the deficits caused by the

wreck on October 13, 2015.

    Based on these qualifications, Dr. Vidoria offered several opinions to a

reasonable degree of medical certainty, which the Court adopts as reliable

and credible. First, Dr. Vidoriua opined that Dr. Schmidt has physical and



                                   Page 21 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 22 of 31




cognitive impairments and disabilities, which require lifelong medical care,

as a direct and proximate result of the motor vehicle wreck on October 13,

2015. Dr. Schmidt’s diagnostic conditions and consequent circumstances will

adversely impact his vocational activities and opportunities, as well as his

and his family’s general quality of life.

    Second, using the methodology advocated by the American Academy of

Physician Life Care Planners and her own medical training and experience,

she concluded that Dr. Schmidt has a residual life expectancy of 14 years.

This life expectancy takes into account the potential impact of co-morbidities

and Dr. Schmidt’s medical history. Based on the permanence of Dr. Schmidt’s

physical and cognitive deficits, any life care plan will need to provide for care

for this period of time to address Dr. Schmidt’s future medical needs.

Importantly, optimal medical care positively affects life expectancy and

overall health outcomes for individuals with lifelong medical conditions, as

optimal medical care mitigates many potential risk factors and complications

associated with Dr. Schmidt’s known medical conditions.

    Third, based on a review of the record, a personal medical examination of

Dr. Schmidt, and her background and qualifications, Dr. Vidoria testified

that Dr. Schmidt’s future care needs would require $288,447 annually. She
broke this number down into specific items of care, which the Court will

review. She testified that these care needs are above and beyond what any

normal individual would use and are above and beyond any care needs for

any pre-existing problems. Stated another way, these care needs are directly

caused by the wreck and are specific to only the injuries resulting from the

wreck.




                                   Page 22 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 23 of 31




   5.2.   Life care plan components

    Of the $288,447, Dr. Vidouria allocated $243,503 per year to the cost of a

home health aide. She provided multiple reasons for this cost. For example,

Dr. Schmidt’s brain damage has caused him to live in isolation. After the

wreck, for reasons discussed in the non-economic damages section of this

opinion, he has found himself avoiding other people. As another example,

before the wreck Dr. Schmidt could drive himself. Now, because of his

memory problems, he often forgets where he’s driving. Dr. Vidouria identified

Dr. Schmidt’s cognitive problems when driving—not only as a safety problem

for himself—but also for others on the road.

    Next, she testified that Dr. Schmidt’s brain damage causes him to fail to

do the things around the house that every independent adult needs to

survive. And these failures also present a safety threat to Dr. Schmidt

personally, but also his neighbors in his condo complex. For example, Dr.

Schmidt’s forgetfulness puts him at risk of leaving a kitchen burner on or

oven on. And Dr. Vidouria testified, and the Court agrees, that the goal of a

life care plan—and tort damages generally—is to compensate a plaintiff for a

loss by restoring him to his previous level of independence to the extent

possible through money damages. VICTOR E. SCHWARTZ, ET AL., PROSSER,
WADE, & SCHWARTZ’S TORTS 520 (11th ed. 2005) (“[Compensatory damages

are intended to] restore the plaintiff to the position the plaintiff was in before

the tort occurred.”); Haygood v. De Escabedo, 356 S.W.3d 390, 394 (Tex. 2011)

(same). So, the Court finds reasonable and necessary a home health aide at

the frequency described by Dr. Vidouria in her testimony.

    Then, Dr. Vidouria assigns $33,764 annually for various physician

services that Dr. Schmidt needs and the frequency at which he would need


                                   Page 23 of 31
      Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 24 of 31




them in the future. Examples include rehabilitation physicians, and

orthopedic physicians’ visits, and specific procedures, such as medial nerve

blocks and injections. She also identified three other categories: (a) $3,435

yearly for diagnostic and laboratory services needed as a result of Dr.

Schmidt’s injury; (b) $4,986 per year medications and durable medical goods

to treat the physical problems associated with Dr. Schmidt’s spine and the

cognitive issues related to his brain damages; and (c) $2,759 per year as the

annual cost of physical therapy and case management services.

      Of note, the types of future medical interventions recommended by Dr.

Christine Vidouria mirror the recommendations made by Dr. Dees, the

treating neuropsychologist, in 2015 and 2016, following the extensive multi-

day neuropsychological testing. This includes neuropsychological

interventions, psychopharmacological interventions, individual therapies,

and support for activities of daily living, including cognitive rehabilitation.


 6.     Dr. John Swiger

      Dr. John Swiger is a Professor Emeritus of Finance, Our Lady of the

Lake University, in San Antonio, Texas. He has special expertise in finance

and economics. Dr. Swiger received his doctorate in Finance from the
University of North Carolina at Chapel Hill in 1976. Since the late 70s, Dr.

Swiger taught finance and economics at the University of Texas at Austin,

and then at Our Lady of the Lake University. He has multiple publications

and presentations in economics.

      Dr. Swiger took the future expenses that Dr. Schmidt faces and provided

the Court a reliable and credible present value. Dr. Swiger explained to do

this analysis, he first breaks the items of future needs into categories and


                                   Page 24 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 25 of 31




determines their future cost, using standard inflationary techniques. For

example, inflation affects medical care items at a different rate than most

other items. Taking differences like this into account, Dr. Swiger testified to

the future annual cost of every item in the life care plan provided by Dr.

Vidouria.

    Then, Dr. Swiger determined the amount of money needed to be invested

today such that the money would grow to meet the future need, given

inflation. The Court finds this method “best and safest” investment approach

reasonable and complaint with both state and federal law. See Culver v.

Slater Boat Co., 722 F.2d 114, 118 (5th Cir. 1983) (Rate to be based on the

return available from “the best and safest investments,” and to be computed

after considering the effect of income tax on the interest received). To do

otherwise encourages individuals to take unnecessary financial risks with

money allocated for necessary future medical needs. Because these items of

care relate to the health and safety of Dr. Schmidt and those around him,

unnecessary financial risks should be avoided if at all possible.

    Based on this analysis, Dr. Swiger concluded to a reasonable degree of

financial and economic certainty that the net economic loss to Dr. Schmidt

was $2,812,699. Within this analysis, Dr. Swiger also calculated the lost
earnings. Given that Dr. Swiger calculated the loss based on Dr. Schmidt’s

previous part-time employment status, the Court finds this reasonable and

adopts his analysis.




                                  Page 25 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 26 of 31




                                 DAMAGES

    Under Texas law, “proximate cause” means a cause that was a

substantial factor in bringing about the injury, and without which the injury

would not have occurred. TEX. PATTERN JURY CHARGE: GENERAL NEGLIGENCE

§ 2.4 (2018). A person using ordinary care would have foreseen that the

injury or some similar injury might result from the act or omission

complained of. Id. There may be more than one proximate cause of an injury.
Id.; see also IHS Cedars Treatment Ctr. v Mason, 143 S.W.3d 794, 798–99

(Tex. 2004). Generally, Texas law affords the trier of fact great discretion in

considering evidence on the issue of damages. In re State Farm Mut. Auto.

Ins. Co., 483 S.W.3d 249, 263 (Tex. App.—Fort Worth 2016, no pet.). Where

the plaintiff has uncontroverted, objective evidence of injury and the

causation of the injury has been established, appellate courts are more likely

to overturn a jury finding of no damages for past pain and mental anguish.

Id. And under Texas law, the Government is responsible for any prior

physical infirmity that it aggravated in the wreck on October 13, 2015. Dallas

Railway & Terminal v. Ector, 116 S.W.2d 683, 507 (Tex. 1938).

    The Court has also reviewed similar cases for an understanding of the

appropriate damages in this case:

       •   Ragan v. United States, No. 5:1999cv00093, 2001 WL
           36170312 (E.D. Tex. 2001) ($10,612,806 FTCA verdict for a
           moderate brain damage and orthopedic injuries resulting
           from motor vehicle wreck);

       •   Metheny v. Drina Trans Inc., No. DC-16-10181 (Tex. Dist.
           Ct. 2019) ($4,700,000 jury verdict arising out of a motor
           vehicle wreck resulting in mild traumatic brain damage);




                                  Page 26 of 31
   Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 27 of 31




       •   Black v. Grocer’s Supply Co., JVR No. 356764, 1000 WL
           41222 (Tex. Dist. Ct. 1996) ($5,700,000 jury verdict for 49-
           year-old who suffered a mild traumatic brain injury
           following a wreck);

       •   Duenez v FFP Operating Partners, L.P., JVR No. 375849,
           2000 WL 1204223 (Tex. 2000) ($5,000,000.00 verdict for a
           mild traumatic brain injury (TBI) in a head-on collision);

       •   Bush v R&L Carriers, Inc., JVR No. 1406230028, 2014 WL
           2854958 (Tex. Dist. Ct. Apr. 23, 2014) ($4,088,000.00
           verdict for a mild TBI with memory loss, attention loss,
           executive functioning damage, and cervical disc injury in a
           rear-end collision. Defendant contested whether Plaintiff
           had a TBI.);

       •   Harris v RamRod Enterp., JVR No. 494722, 2008 WL
           4900696 (Tex. Dist. Ct. 2008) ($4,000,000.00 settlement for
           a mild TBI with memory loss and visual impairment when
           struck by a log at work);

       •   Hosick v Morgantown Freight Line, JVR No. 495723, 2002
           WL 34454776 (Tex. Dist. Ct. 2002) ($4,250,000.00
           settlement for mild TBI, memory loss, personality changes
           in a trucking collision.);

       •   Molina v. United States, No. SA95CA1204, 1996 WL 899071
           (W.D. Tex. 1995) ($2,000,000 settlement with the United
           States for medical negligence that resulted in moderate
           brain damage);

       •   L.G. v. United States, No. SA CV 04-1045-AHS, 2007 WL
           3022463 (C.D. Cal. 2007) ($54,143,370 FTCA verdict for
           minor child as a result of motor vehicle wreck causing
           severe brain damage and orthopedic injuries to a minor);

       •   Klinefelter v. Faultersak, No. 98 CV 909, 1998 WL 1061456
           (E.D. Pa. 1998) ($4,000,000 jury verdict for a mild brain
           injury to a 69-year-old man after motor vehicle wreck).

    Based on Texas law, the testimony of the witnesses, experts, and a

review of the medical records, the Court concludes that Dr. Schmidt’s brain

                                  Page 27 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 28 of 31




damage and associated cognitive deficits are the direct and proximate result

of the traumatic brain damage he suffered in the motor vehicle wreck on

October 13, 2015. The Court further concludes that Dr. Schmidt’s associated

back issues, including the surgery and treatments, also flow directly and

proximately from the motor vehicle wreck. In all likelihood, these deficits

that Dr. Schmidt currently faces are permanent. And but for the wreck, Dr.

Schmidt would not have any of the issues described in these findings of fact

and conclusions of law.

    Based on the medical bills and testimony, Dr. Schmidt incurred

$85,296.23 in medical bills. The Court finds these are reasonable and

necessary amounts directly and proximately related to the wreck on October

13, 2015. And Dr. Schmidt has incurred and will incur net economic losses

of $2,812,699.

    The Court also finds that Dr. Schmidt has suffered and will continue to

suffer significant non-economic harms. The cognitive issues that Dr. Schmidt

faces are daunting. Dr. Schmidt lives life day-to-day feeling as if he lost a

part of himself and his mind. As an illustration, this injury causes Dr.

Schmidt isolation. Physically, Dr. Schmidt does not look disabled. When he

interacts with others, they do not perceive him to have cognitive deficits. Dr.
Schmidt gets frustrated when he is unable to hide his disability and others do

not understand why he is forgetting their names, or even simple details like

where he is and what he is currently doing. Instead of trying to explain, the

literature shows that individuals with this disability will forgo interactions

with others, leading to increased isolation. This is also another reason for the

medical and supportive care offered in Plaintiffs’ life care plan, as it helps Dr.

Schmidt reintegrate with society. Moreover, Dr. Schmidt faces daily anxiety,


                                   Page 28 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 29 of 31




depression, and frustration arising out of his cognitive injury. For the last

three years, Dr. Schmidt has tried yoga, exercise, sudoku, logic puzzles, and

dozens of cognitive therapy appointments at the recommendations of his

medical doctors. Dr. Schmidt’s frustration at his failure to improve is difficult

to imagine but understandable. And physical pain is a constant problem for

Dr. Schmidt. For this reason, Dr. Schmidt’s medical doctors have

recommended, and Dr. Schmidt has undergone, at least eight (8) fluoroscopic

guided steroidal injections. Likewise, Dr. Schmidt has attended dozens upon

dozens of physical therapy appointments. As the expert testimony revealed,

this physical pain is a permanent fixture in Dr. Schmidt’s life. It’s one that he

cannot avoid but will have to learn to cope with.

    Given the extent of non-economic harm in this case, the Court finds a

reasonable amount of compensation is $250,000 per year. For the last four

years, the past non-economic damages total $1,000,000. For the fourteen

years of remaining life expectancy, the Court finds a reasonable amount of

compensation is $3,500,000. Therefore, the Court awards a total of

$4,500,000 in non-economic damages.



                        CONCLUSION OF LAW

    The Court finds in favor of Plaintiff the total damages in the amount of

$7,397,995.23. But under 28 U.S.C. § 2674, Plaintiff is not entitled to an

award of punitive damages against the United States of America. Though,

Plaintiff should recover his taxable costs from the Defendant. Plaintiffs are

instructed to file a motion for costs within 15 days of entry of judgment. And

while the United States is not liable for prejudgment interest, see 28 U.S.C.



                                   Page 29 of 31
    Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 30 of 31




§ 2674, the Court orders post-judgment interest from the date of filing of the

transcript of the judgment with the Secretary of the Treasury through the

day before the date of the mandate of affirmance. 13 U.S.C. § 1304(b)(1).

Finally, Plaintiff’s attorneys’ fees are limited to 25% of the judgment and the

Court finds that to be reasonable fees in this case. See 28 U.S.C. § 2678.

    Any finding of fact that may also be deemed a conclusion of law is so

deemed. Any conclusion of law that may also be deemed a finding of fact is so

deemed. The Clerk of the Court is instructed to enter a judgment in favor of

the Plaintiff and against the Defendant consistent with these findings.



                                    Respectfully Submitted,

                                    /s/ Jamal Alsaffar
                                    JAMAL K. ALSAFFAR
                                    jalsaffar@nationaltriallaw.com
                                    Texas State Bar #24027193
                                    TOM JACOB
                                    tjacob@nationaltriallaw.com
                                    Texas State Bar #24069981
                                    Whitehurst, Harkness, Brees, Cheng,
                                    Alsaffar, Higginbotham, & Jacob PLLC
                                    7500 Rialto Blvd, Bldg Two, Ste 250
                                    Austin, TX 78735
                                    (512) 476-4346 (o)
                                    (512) 467-4400 (f)

                                    HENRY MOORE
                                    henry@moorelegal.net
                                    Texas State Bar #14341500
                                    Law Offices of Henry Moore
                                    1101 E. 11th St.
                                    Austin, Texas 78702-1908
                                    (512) 477-1663 (o)
                                    (512) 476-6212 (f)

                                    Attorneys for the Plaintiff


                                  Page 30 of 31
   Case 1:18-cv-00088-DAE Document 69 Filed 10/18/19 Page 31 of 31




                   CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of Plaintiff’s Proposed

Findings of Fact & Conclusions of Law has been sent to the following on

October 18, 2019 via the Court’s CM/ECF notice system.



                                       JAMES F. GILLIGAN
                                       JAMES E. DINGIVAN
                                       Assistant United States Attorneys
                                       Western District of Texas
                                       601 N.W. Loop 410, Suite 600
                                       San Antonio, TX 78216-5597
                                       Tel. (210) 384-7345
                                       Fax (210) 384-7312
                                       jim.gilligan@usdoj.gov




                                 Page 31 of 31
